Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 7 October 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 7. October 1804.

Once more is the correspondence on the part of my best friend brought up from all arrears; as I received since my last your two letters, of the 16th: and 23d: ulto: both together—I hope we shall on neither side be in arrears again, as I still hold the purpose of leaving this place, at latest a fortnight from to-morrow—It will give me great pleasure to meet you at Baltimore; but I cannot precisely say when I shall arrive at that place, as it depends upon the length of time I may be detained at New-York
Your letters and paper for Mrs: Whitcomb were immediately delivered, that is within two days after I received them—She afterwards told me that there was no lace of the kind for which you had written to be purchased—But I was in Boston again last Thursday, when she told me there was now such lace to be got, arrived since her former inquiries, and she proposed to send you a pattern to ascertain whether it would suit you—As this however might prevent your receiving it for the whole winter, I told her it would be best to presume upon your approbation, and get it at once—Accordingly I hope to bring it with me.
You are joking, when you insist upon an influence over me as powerful as that of J. Dennie—But the comparison struck me the more oddly, because not ten days ago, I received a letter from Dennie, the only one I ever had from him; in which he urges me to the same thing which is the subject of your request, and calls for my contributions to his Journal, which have long been intermitted—I have put him off with an excuse amply sufficient; but I cannot do the same with you—The true excuse, would be the last you would admit.
I was yesterday at Mr: Quincy’s and dined with him—Mr: Gardner the clergyman, and Mr: Nicholls, an Englishman, whom I believe you have never seen, were there—Miss Norton did not make her appearance—They intend soon returning into Boston; though Mrs: Quincy says she would prefer a longer stay in the Country.
They are here busy with the subject of electioneering—The 5th: of next month is the day fixed for choosing Electors of President and Vice-President, and also Members of the House of Representatives for the next Congress—I think it probable Quincy will again be set up against Dr: Eustis, and if so, will in all probability be carried—The newspapers will shew you that my brother is held up as the candidate for this County, but that is to little purpose—The politics of this part of the Country, are so totally adverse to all federalism, that there is no prospect, nor even chance of success for the present election—I think however that in the State of Massachusetts at large, the federalists are gaining ground, as by the late elections in New Hampshire and Connecticut it is certain they are in those States.—On the other hand, in the Southern States they are apparently dwindling away to nothing at-all—Mr: Lowndes and Mr: Huger, both decline re-election—Purviance has done the same, and from all that part of the Country, at the next Congress, not a single voice of murmur will be heard against the prevailing order of things.
My poor Mother is again very ill—confined great part of the time to her bed. She is this day somewhat better than yesterday, but I am in great concern for her.
I inclose you some profiles in return for those you sent me in the Summer. I suppose you will know them; and perhaps be disappointed not to find among them one, which would have interested you, more than all—I mean my own—The reason is that Mr: Peale, who took them with the physionotrace, came out here last Thursday for that purpose, and just on that day, it happened that I was in Boston, and my brother was attending the Supreme Court of the State at Dedham. So that he and I lost the chance of having the outline of our empty skulls exhibited for the amusement of our friends.—While Peale was here he took among the rest a profile from Houdon’s Bust of General Washington; and it is the most accurate and resembling profile of the Original that I have ever seen—But he left only one of them; so that I cannot send it to you.
I am very happy to hear of Mr: Merry’s recovery, which I hope will soon be complete—We have been in expectation of seeing Mr: Moore in this Quarter, but his excursions have hitherto been to the British Provinces, and the last we heard of him was in the Port-Folio, as at Niagara—Many of his Poems have been continually published in that paper—All pleasing, and some really beautiful—There is in particular a Tale of Wonder, call’d “the Ring”—in one of the last Numbers, which would make a great figure in Lewis’s collection.
Enclosed is a $50 bill.
